Citation Nr: 0720126	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  06-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for residuals of 
frostbite.

3.	Entitlement to service connection for residuals of 
facial injuries.

4.	Entitlement to service connection for residuals of 
dental injuries for compensation purposes.

5.	Entitlement to service connection for neurological 
seizures.

6.	Entitlement to an initial in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in January 2006, the RO found the 
veteran to be incompetent due to dementia.  However, 
according to a notarized Durable and General Power of 
Attorney for Property signed by the veteran in July 2001, his 
wife may act on his behalf in litigation and other 
proceedings, as she has done in this case on appeal.

In April 2007, the veteran was scheduled to testify at a 
hearing before a Veterans Law Judge at the Board's central 
office in Washington, DC.  He requested that the hearing be 
rescheduled.  The veteran was scheduled for another hearing 
in June 2007 but his wife cancelled that hearing and did not 
request that the hearing be rescheduled.  As such, the Board 
is of the opinion that all due process requirements were met 
regarding the veteran's hearing request. 

In June 2007, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance his case on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).

The Board notes that in February and September 2006 written 
statements, the veteran's wife, on his behalf, raised a claim 
of entitlement to service connection for a disorder 
manifested by chronic back pain.  The issue is referred to 
the RO for appropriate consideration and adjudication.


FINDINGS OF FACT

1.	Giving the veteran the benefit of the doubt, bilateral 
hearing loss is attributable to exposure to acoustic 
trauma experienced during active service.

2.	The objective and probative medical evidence of record 
demonstrates that the veteran does not have residuals of 
frostbite related to his period of active military 
service.

3.	The objective and probative medical evidence of record 
demonstrates that the veteran does not have residuals of 
facial injuries related to his period of active military 
service.

4.	There is no objective and probative medical evidence of 
record showing that the veteran has a dental condition 
for which compensation may be payable.

5.	The objective and probative medical evidence of record 
demonstrates that the veteran does not have neurological 
seizures related to his period of active military 
service.

6.	Giving the veteran the benefit of the doubt, the 
competent medical evidence of record demonstrates that 
the veteran's service-connected PTSD more nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due 
to symptoms.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, bilateral 
hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2006).

2.	Residuals of frostbite were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.	Residuals of facial injuries were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

4.	Residuals of dental injuries were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4. 150 (2006).

5.	Neurological seizures were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

6.	Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 30 percent rating, but no more, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In an April and July 2003 letters, issued prior to the 
September 2004 rating decision, and in a July 2006 letter, 
the RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore conclude that 
appropriate notice has been given in this case.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Here, while the 
veteran's claims for service connection for bilateral hearing 
loss and an increased initial rating for PTSD are being 
granted, the Board leaves to the RO the assignment of a 
proper disability rating for hearing loss and proper 
effective dates for each claim.  As the veteran's claims for 
service connection for residuals of frostbite, dental and 
facial injuries, and neurological seizures are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in May 2004, the National Personnel 
Records Center (NPRC) advised the RO that some of the 
veteran's service medical records regarding his period of 
active duty are evidently unavailable from the NPRC, and are 
thought to have been destroyed in a fire in the early 1970s.  
However, pertinent service medical records, including 
examination reports, are in the veteran's claims file, as 
described below.  Nevertheless, the Board is mindful that, in 
a case where service medical records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).).

While it is unfortunate that some of the veteran's service 
medical records may be unavailable, this appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  In 
particular, as will be discussed below, the Board will 
assume, for the purpose of this decision, that the veteran's 
account of in-service medical events is as he has described.  
The RO also obtained some records in the form of service 
examination and some dental treatment reports, and the 
veteran's VA and private treatment records.  There is no 
indication in the record of any additional relevant records 
which are available and which the RO has failed to obtain.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question that must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Bilateral Hearing Loss

When examined for enlistment into service in November 1942, 
the veteran's hearing was 20/20 on the whispered voice, 
bilaterally.  No disease or defect of the ears was noted on 
physical examination.  When examined for discharge in 
September 1945, the veteran's hearing on the whispered voice 
test was 15/15 in the right ear, and 13/15 in the left ear.

The veteran's service records indicate that he served in the 
Army Air Forces as a flight engineer and accompanied planes 
on missions.  He worked as an airplane and engine mechanic 
and repaired engine hydraulic and electric systems and 
landing gear.  His awards and decorations include the 
Distinguished Flying Cross and the European African Middle 
Eastern Service medal.  In an August 2003 written statement, 
he reported participating in 25 bombing missions in service. 

Post service, when examined in the VA outpatient clinic in 
May 2002, gross hearing impairment was noted, and the veteran 
was referred to the audiology clinic for a hearing test.  

In August 2002, the veteran was evaluated in the VA 
outpatient audiology clinic.  He denied hearing loss, but his 
wife claimed he frequently asked for repetition.  He had a 
prior history of ear infections that was currently resolved.  
He also reportedly had a strong history of noise exposure in 
the military.  A cursory otoscopy revealed the likely 
appearance of exostosis worse in the left ear than in the 
right.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
85
90
LEFT
20
20
40
85
80

Speech recognition was 44 percent in the right ear and 52 
percent in the left ear.  The audiologist diagnosed 
borderline normal to profound sensorineural hearing loss in 
both ears with poor speech recognition, bilaterally.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In October 2002, the veteran was evaluated for hearing aids 
in the VA ear, nose, and throat clinic.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has contended that service connection should be 
granted for bilateral hearing loss.  He described exposure to 
acoustic trauma from aircraft noise during combat while 
serving in the United States Army Air Forces during his 
service in World War II.  When examined by a VA audiologist 
in August 2002, the veteran gave a strong history of acoustic 
trauma in service.  The examining audiologist did not find 
that the veteran's current bilateral hearing loss was 
inconsistent with this history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as flight 
engineer in the Army Air Force during World War II.  At the 
time of the audiology examination in the VA outpatient 
clinic, the veteran reported a history of significant noise 
exposure while serving in World War II.  The audiologist did 
not find the veteran's hearing loss inconsistent with his 
reported history of noise exposure.  Accordingly, the Board 
finds that the veteran has established the existence of in-
service noise exposure consistent with the conditions of that 
time.  See 38 U.S.C.A. § 1154(b); see also Peters v. Brown, 6 
Vet. App. at 540.  In 2002, the VA audiologist diagnosed the 
veteran with a borderline normal to profound sensorineural 
hearing loss, bilaterally.  Resolving the benefit of the 
doubt in the veteran's favor, and without ascribing error to 
the action of the RO, service connection is established for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385.

B. Residuals of Frostbite, Facial and Dental Injuries, and 
Neurological Seizures

In written statements in support of these claims, including 
from the veteran's wife in July 2005, it has been asserted 
that he sustained frostbite, facial injuries, including lip 
lacerations, and dental injuries, when he was involved in a 
plane crash (or crashes) in service.  

1.	Residuals of Frostbite

Service medical records reflect that when examined for 
enlistment into service in November 1942, the veteran's 
extremities were normal and he was found qualified for active 
service.  When examined for discharge in Sepember 1945, 
neither a skin nor a neurological abnormality was noted.

Post service, on VA examination in February 1948, the veteran 
did not complain of residuals of frostbite, including hand 
tremors.  The medical records dated from 1997 to 2006 are not 
referable to complaints or diagnosis of, or treatment for, 
frostbite residuals.

A March 2005 VA Doctor's Aid and Attendance/Housebound 
Examination Form indicates the veteran was treated for end 
state dementia and Parkinson's, depression, psychosis, 
hypertension, and constipation.  

In her July 2005 written statement, the veteran's wife said 
that the veteran spent long hours exposed to below 50 degree 
temperatures as a B-17 bomber pilot during at least 25 
missions, some lasting an entire day.  In a September 2006 
written statement, she said she observed the veteran's hand 
tremors and involuntary muscle stiffening since they married.

The veteran seeks service connection for residuals of 
frostbite variously described as hand tremors.  However, 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, frostbite in service.  Even 
if the veteran is found to have had frostbite in service, 
there is no evidence showing that he had chronic residuals of 
frostbite which was incurred in service.  His service 
discharge examination was negative for any residuals of 
frostbite.  Additionally, on VA examination after the 
veteran's separation from service, there was no showing that 
the veteran had residuals of frostbite.  Furthermore, 
although more recent medical evidence indicates the veteran 
has dementia and Parkinson's disease, the veteran has 
submitted no evidence to show that he currently has residuals 
of frostbite.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
frostbite has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

2.	Residuals of Facial Injuries

Service medical records indicate that when examined for 
enlistment into service in September 1942, the veteran's skin 
and head were normal and he was found qualified for active 
service.  When examined for discharge in September 1945, his 
skin was described as normal.

Post service, on VA examination in February 1948, the veteran 
did not report residuals of facial injuries nor were any 
described on examination.

The more current VA and private medical records, dated from 
1997 to 2006, do not describe complaints or diagnosis of, or 
treatment for, residuals of facial injuries in service.

In a June 2003 signed statement, a childhood friend of the 
veteran's said he noticed the veteran's facial injuries after 
each returned to civilian life from World War II service.

In written statements in support of this claim, the veteran 
and his wife maintain that he was in several plane crashes in 
service during World War II, when he sustained facial 
injuries and lacerations.  In her September 2006 written 
statement, she said his face was smashed against the plane 
dashboard and metal pieces were imbedded in his lower lip 
that subsequently fell out in the years after his discharge.  

The veteran seeks service connection for residuals of facial 
injuries variously alleged to be scars in his lip and facial 
area.  The Board observes that even if it were determined 
that the veteran suffered facial injuries in service, there 
is no evidence of any chronic residuals from such injury.  In 
this regard, the record demonstrates that service medical 
records, including his discharge examination report, are 
negative for any facial injury residuals.  On VA examination 
after the veteran's separation from service, there was no 
showing that the veteran had residuals of facial injuries.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of facial injuries.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has residuals of facial injuries 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 
143.

3.	Residuals of Dental Injuries for 
Compensation Purposes

The veteran appeals a September 2004 rating decision which 
denied service connection for residuals of dental injuries 
for compensation purposes.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

When examined for enlistment into service in Septemer 1942, 
tooth number 14 on the lower left side was noted as missing.  
The veteran's mouth and gums were normal and he was found 
qualified for active service.  According to a June 1943 
dental record, restorable carious teeth were noted.  A 
January 1945 service examination report indicates that teeth 
#s 8 and 16 on the right, and #15 on the left, were missing. 

Post service, a June 1949 VA dental record indicates that, at 
enlistment, the veteran was missing one tooth (renumbered as 
tooth # 30) and, at discharge, two teeth were missing (#s 30 
and 31).  In a July 1949 letter, the RO advised the veteran 
that his claim for dental treatment for specified carious 
teeth was granted.  A January 1950 VA dental record indicates 
that the veteran was missing teeth #s 5, 30, and 31.

The medical records dated from 1997 to 2006 do not describe 
treatment for dental injuries.

In her September 2006 written statement, the veteran's wife 
claims that the veteran's dental injuries were incurred 
during plane crashes when he hit his head against the plane 
dashboard.  

The record demonstrates that the veteran was missing one 
tooth at enlistment, carious teeth were noted in service, and 
two (or three) teeth were missing at discharge, but the 
records are otherwise not referable to dental injuries in 
service.  On VA examinations after the veteran's separation 
from service, there was no showing that the veteran had 
residuals of dental injuries.  The veteran has submitted no 
evidence to show that he currently has a dental condition 
under 38 C.F.R. § 4.150 for which compensation is payable.   
Consequently, his claim for residuals of dental injuries for 
compensation purposes must be denied.  Rabideau v. Derwinski, 
2 Vet. App. at 143.

4.	Neurological Seizures

When examined for enlistment into service in November 1942, a 
neurological abnormality was not reported and the veteran was 
found qualified for active service.  When examined for 
separation in September 1945, a neurological abnormality was 
not described.

Post service, when examined by VA in February 1948, the 
veteran did not complain of having seizures and a 
neurological disorder was not diagnosed

The post service private and VA medical records, dated from 
1997 to 2005, reflect the veteran's treatment for various 
physical ailments, including Parkinson's disease, but not 
seizures.  According to a May 2002 VA outpatient medical 
record, the veteran denied a history of seizures.

The March 2005 VA Doctor's Aid and Attendance/Housebound 
Examination Form indicates that the veteran was treated for 
end state dementia and Parkinson's, depression, psychosis, 
hypertension, and constipation.  

In her September 2006 written statement, the veteran's wife 
said she observed that the veteran had involuntary stiffening 
of the muscles that caused him to grip very tightly.  

The veteran seeks service connection for neurological 
seizures.  However, the record demonstrates that service 
medical records are not referable to a neurological disorder 
manifested by seizures in service.  On VA examination after 
the veteran's separation from service, there was no showing 
that the veteran had neurological seizures.  In fact, the May 
2002 VA medical records document that the veteran denied a 
history of seizures.  Furthermore, the veteran has submitted 
no evidence to show that he currently has neurological 
seizures. In short, no medical opinion or other medical 
evidence showing that the veteran currently has neurological 
seizures due to service has been presented.  

5.	All Disabilities

In addition, neither the veteran nor his wife meets the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting their own statements, 
because as laypersons they are not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran and his wife do not assert, that they have had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed residuals of 
frostbite, facial and dental injuries, and neurological 
seizures.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of frostbite, facial and dental 
injuries, and neurological seizures.  The preponderance of 
the evidence is therefore against the appellant's claims of 
entitlement to service connection for residuals of frostbite, 
facial and dental injuries, and neurological seizures.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of frostbite, facial and dental injuries, and 
neurological seizures is not warranted.

III.	Increased Initial Rating for PTSD

A.	Factual Background

In the September 2004 rating decision, the RO granted service 
connection for PTSD based, in large measure, on a review of 
service records that show the veteran's receipt of the 
Distinguished Flying Cross, that served to verify his alleged 
stressful events in service, and findings of an April 2004 
private psychiatric examination afforded the veteran by VA 
that diagnosed PTSD based on those events.

The medical evidence of record, dated from 1997 to 2006, 
describes the veteran's treatment for dementia and memory 
decline.

An April 2002 private neuropsychological evaluation report 
indicates that the veteran worked full time as president of a 
research firm.  A history of high alcohol consumption was 
noted and that it reportedly ceased three months earlier.  
Neuropsychological tests results were noteworthy for severe 
global impairment and confusion.  The veteran denied 
significant cognitive difficulties.  It was noted that, with 
that level of dementia, the veteran could not safely drive a 
motor vehicle or effectively perform in his job.  The 
clinical impression was global dementia, likely of the 
Alzheimer's type.

According to the April 2004 private psychiatric examination 
report, prepared by W.L., M.D., the veteran was a bomber in 
the United States Air Force during World War II.  For more 
than thirty years, he operated a small consulting business 
for veterans and disadvantaged individuals but the company 
went out of business in the past year.  The veteran had 
problems with recurrent combat-related nightmares since his 
discharge from service.  He described significant anger and 
bitterness towards his experiences in the war and said that 
the young soldiers were very naïve and "used".  The family 
of a dead comrade blamed the veteran for their son's death.  
The veteran felt a lot of anger, depression, and guilt from 
his service experiences.  He tried to block out his combat 
memories.  The veteran was frequently agitated by loud noises 
and was somewhat hypervigilant, with some bouts of paranoia 
since returning from World War II.  He was diagnosed with 
dementia in 1997 and had progressive memory decline since 
that time.  During 1996 and 1997, he turned his business 
responsibility over to an associate.  The veteran continued 
to have problems with anxiety, depression, temper outbursts, 
and general problems with being impatient and intolerant.  He 
denied a history of alcohol or drug problems.  He had no 
suicide attempts.  The veteran had a very difficult time 
talking about and discussing his experiences during World War 
II.  He generally lived a life where he was fairly social 
except with other veterans.

It was noted that the veteran initially saw a psychiatrist in 
2002 and was treated in the VA's geriatric psychiatry unit 
since that time.  His prescribed medications included two for 
treatment of dementia.  He was married to his third wife for 
nineteen years.  He had two children from his first marriage 
with whom he had limited contact.  The veteran had four 
brothers and sisters and was in limited contact with his 
siblings.

On examination, the veteran appeared alert and calm and was 
somewhat disheveled.  His affect was flat.  Eye contact was 
fair to poor.  Mood was depressed and mildly irritable.  The 
veteran was mildly agitated at times.  He had increased 
latency response to questions at times, and some confusion in 
his thinking and poor processing.  There were no delusions or 
hallucinations.  The veteran did not know the date.  He 
recalled three out of three words immediately, but none out 
of three at five minutes.  He was unable to recall current or 
any past presidents.  At one point, the veteran was unable to 
recall the month in which he was born.  There were no 
suicidal or homicidal ideations.  Insight was limited and 
judgment was overall fair and difficult to assess.  The Axis 
I diagnoses were dementia and PTSD.  Scores of 40 for 
dementia and 75 to 80 for PTSD were assigned on the Global 
Assessment of Functioning (GAF) scale.

Dr. W.L. commented that the veteran's non-service-connected 
dementia caused severe social and occupational dysfunction 
and the veteran was unable to be employed.  The psychiatrist 
also noted that the veteran met the criteria for PTSD and it 
was difficult to assess the degree of dysfunction due to the 
PTSD secondary to the severity of the dementia and the severe 
dysfunction it caused.  In Dr. W.L.'s opinion, the veteran's 
PTSD would likely cause mild social and occupational 
dysfunction independently.  Dr. W.L. also found that the 
veteran would be unable to manage his VA benefits and should 
have a payee.

The March 2005 VA Doctor's Aid and Attendance/Housebound 
Examination Form indicates that the veteran was treated for 
end state dementia and Parkinson's, depression, psychosis, 
hypertension, and constipation.  

The November 2005 VA outpatient records include a gero-
psychiatric consultation report, reflecting that the veteran 
was evaluated by a psychiatrist because of his dementia and 
severe behavioral symtoms.  The veteran's wife said his 
symtoms dated back 20 years and he coped by being a 
workaholic.  She said his symptoms worsened during the last 
few weeks, and included getting lost at home and following 
her at home constantly, clinging behavior, verbal abuse, 
physically threatening at times, combativeness, sudden severe 
anxiety attacks and fearfulness, some with the veteran 
relating military experiences, regularly awakening in the 
middle of the night screaming, knocking on doors and walls 
asking for help from soldiers, shouting profanities and 
"HELP! HELP!" with a flushed face and complaints of a 
throbbing chest.  The episodes increased in frequency and 
lasted from 30 minutes to 3 hours.  She also reported that he 
had symtoms of crying spells and complaints of sadness.

It was noted that the veteran had symtoms of depression, 
anxiety, and nightmares for 20 years but remained functional 
until approximately his mid 70s.  He stopped working in 2000 
and fully retired in 2002.  The examiner checked yes to the 
veteran having psychosis.  It was further noted that the 
veteran was recommended for nursing home placement and that 
his wife refused.  

On examination, the veteran appeared clean and casually and 
neatly dressed with good hygiene.  His gait was shuffling and 
unsteady.  He had mild rigidity, with minimal tremor.  The 
veteran had a pained irritable affect with fair to poor 
limited attention span with general agitation.  His speech 
was fluent but missed the mark to illogical.  His mood was 
dysphoric and his affect ranged from angry to calm to 
belligerent.  Flow of ideas was perseverative and quality of 
association was derailed.  There was no frank disorder of 
perception during the visit.  Cognitive examination revealed 
that the veteran was awake, alert, and oriented to person at 
best.  He appeared to recognize his wife but could not call 
her name.  He was not oriented to time or place.  He was 
anomic with receptive aphasia.  His judgment was severely 
impaired and insight was nil.  The Axis I diagnosis was Lewey 
Body Dementia, REM (rapid eye movement) Behavior disorder, 
PTSD, severe and chronic, and depressive disorder, not 
otherwise specified, by history.

According to VA medical records dated later in November 2005, 
the veteran's wife met with a social worker in the VA PTSD 
clinic.  The social worker reported that a review of past 
psychiatric notes did not present the continuing of worsening 
of the veteran's PTSD symtoms but were more symtoms or 
behaviors related to his dementia that she was unwilling to 
accept.  The diagnosis was dementia with agitation and 
prolonged PTSD.  A GAF score of 35 was assigned.

In a January 2006 rating decision, the RO found the veteran 
incompetent to handle his VA benefits.  

In written statements in support of the veteran's claim for 
an increased rating, including in September 2006, the 
veteran's wife asserted that his service-connected PTSD 
exacerbated his dementia.

B.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130. 
Occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  38 C.F.R. § 4.103, DC 9411. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.
 
When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's PTSD.  See Mittleider at 182.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994). A GAF score 
of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. A GAF score of 
71 to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995)

Upon review of the competent medical evidence, and with 
application of the reasonable-doubt doctrine, the Board finds 
that the veteran's service-connected PTSD has been manifested 
by symptoms that more nearly approximate the criteria for a 
30 percent rating.  

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD included increased arousal, depressed 
mood, and nightmares, and difficulty sleeping and discussing 
his World War II experiences.  When examined for VA in April 
2004, the veteran was also noted to have significant anger 
and bitterness towards his war experiences, although Dr. W.L 
acknowledged the difficulty in assessing the degree of 
dysfunction due to the veteran's PTSD secondary to his 
dementia, and reported that the PTSD would only likely cause 
mild social and occupational dysfunction.  But, in November 
2005, a psychiatrist in the VA gero-psychiatric clinic noted 
the veteran's wife's report of his worsening symptoms, that 
included sudden severe anxiety attacks and fearfulness, some 
with the veteran relating military experiences and awakening 
in the middle of the night regularly screaming, knocking on 
doors and walls seeking help from soldiers, and diagnosed 
chronic and severe PTSD.  The Board finds that these symptoms 
more nearly approximate the criteria for a 30 percent rating 
for PTSD.

However, the criteria for an initial rating in excess of 30 
percent clearly have not been met (particularly since the 
Board is giving the benefit of the doubt in granting an 
increase to 30 percent).  For example, the April 2004 
psychiatric examination and pertinent VA and private medical 
records found the veteran to have dementia likely Alzheimer's 
type that, Dr. W.L said, caused the veteran's severe social 
and occupational dysfunction.  The objective medical evidence 
of record indicates that the veteran exhibited no evidence of 
hallucinations or delusions and no evidence of suicidal or 
homicidal ideation in April 2004 and, in November 2005, the 
VA psychiatrist reported no frank disorder of perception, 
although his memory was impaired.  The veteran's insight 
seemed limited and his judgment seemed fair in April 2004, 
although in November 2005, the VA psychiatrist said the 
veteran's judgment was severely impaired and his insight was 
nil.  In November 2005, the veteran's psychiatric diagnoses 
included Lewey Body Dementia, REM Behavior disorder, PTSD, 
chronic and severe, and depressive disorder, not otherwise 
specified, by history.  

In summary, although the veteran has been found to have 
experienced some of the criteria contemplated for a 50 
percent rating, such as mood disturbance and impaired memory 
and judgment, the probative evidence of record has not shown 
the presence of most of the other symptoms, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, and 
impaired abstract thinking attributed to the service-
connected PTSD.  Rather, the recent objective medical 
evidence shows that the veteran has exhibited decreased 
cognitive function and memory impairment and, in November 
2005, was not oriented to time or place that was attributed 
to his non-service-connected dementia.  See e.g., Mittleider, 
supra.  Thus, after a careful review of the record, and with 
resolution of the doubt in the veteran's favor, the Board 
finds that an initial rating 30 percent, but no higher, is 
warranted for PTSD.  

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of frostbite is denied.

Service connection for residuals of facial injuries is 
denied.

Service connection for residuals of dental injuries is 
denied.

Service connection for neurological seizures is denied.

An initial 30 percent rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


